In an action to enjoin defendants from violating a restrictive covenant contained in the bill of sale of a dry cleaning and tailoring shop, signed by defendant Domenico Dell’Orso, judgment was granted in favor of plaintiffs, enjoining the latter from violating the restrictive covenant and enjoining both defendants from the use of the name “ Torino ” in connection with the business. Judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.